ALLOWABILITY NOTICE – DETAILED ACTION
This Office Action is responsive to communications through April 13, 2022. 
Appellant’s reply filed April 13, 2022 has not been entered. The amendment filed April 13, 2022 after a decision by the Patent Trial and Appeal Board is not entered because prosecution is closed. As provided in 37 CFR 1.198, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner after a final decision of the Board except under the provisions of 37 CFR 1.114 (request for continued examination) or 37 CFR 41.50 without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown. 
Appellant’s reply filed April 13, 2022 incorrectly indicates the indefiniteness rejections of claims 22-23 were reversed by the Board. This is not the case. The Board affirmed the rejection of claims 22-23. See Errata issued March 17, 2022. As such, claims 22-23 have been treated via examiner’s amendment pursuant to MPEP § 1214.06.
Information Disclosure Statement
The information disclosure statement filed July 13, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98  and MPEP § 609 .The information disclosure statement fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. 
Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).




EXAMINER'S AMENDMENT
Pursuant to MPEP § 1214.06, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to appellant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application, in particular the claim set filed August 19, 2020, has been amended as follows: 
IN THE CLAIMS
Claims 22-23 have been canceled. 

Allowable Subject Matter
Claims 1-4, 7-8, 10, 12-15, 17-21 and 25 are allowed. 
Examiner’s Comment: The Notice of Allowability is in response to the Patent Board Decision dated March 02, 2022 in which an errata was issued March 17, 2022. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 10, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741